Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments directed to the newly presented amendments filed 10/12/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170110368 A1) in view of Nakamura et al. (US 20020145199 A1) in view of Kim (KR 20080098254 A).
Regarding claim1, Yu et al. disclose a ruthenium bottom up filling (Yu et al. ¶10)  embedding method comprising: 
supplying a ruthenium-containing gas (Yu et al. ¶33) to a process chamber; and embedding ruthenium in a recess (Yu et al. ¶25), which is formed in an insulating layer [108] formed on a substrate (Yu et al. Fig. 1) and lined with a Ti film there by forming a Ti film having a recess (Nakamura paragraphs 78-84.  See below comments), 
starting from a bottom portion of the recess (copper surface [116]) using the ruthenium-containing gas (Yu et al. – CVD- ¶33), the bottom portion of the recess having a metal layer copper surface [116]);
wherin in the act of embedding the ruthenium, the ruthenium is formed directly on the side surface of the recess and on the metal layer of the bottom portion of the recess (Note:  performing the same process with the same materials is expected and understood to provide the same results.  Yu teaches depositing the Ru in a recess formed of the same insulating materials as originally claimed and disclosed in the Applicant’s specification.  Providing a Ti film as optionally taught in Nakamura would result in the Ru being deposited on a like Ti film as claimed, thus would be expected to provide at least similar if not identical results.)

As asserted above, Yu is merely silent upon a Ti film in which the recess is formed.  As claimed this Ti film may be analogous to a Ti barrier film commonly used in the art to add barrier protection to plugs.  As taught in Nakamura Ti films are known and used when forming Ru plugs in a recess.  See Nakumura ¶s 78-84
Ti films such as pure Ti and/or TiN layers are commonly used as barrier, adhesion promoting and/or seed layers for plugs.  As taught in Nakamura, Ru may replace W for the material of the plug (¶84), Choosing only this option described in Nakamura will result in the structure formed by the claimed process, thereby demonstrating one of ordinary skill could easily conceive of including a optional Ti or TiN  titanium film in the recess prior to depositing the Ru as described in Yu.
For additional support demonstrating depositing a Ru metal plug in a recess of a titanium film see Kim fig. 3 which teaches a Ru plug 29 located in a titanium film recess 28A made of TiN.

In view of either Nakamura or Kim, it would be obvious to one of ordinary skill in the art at the time of the invention to modify Yu with the inclusion of a Ti film, as Ti films, since applying a known technique  to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 2, Yu et al. in view of Nakamura and/or Kim disclose a embedding method of Claim 1, wherein a material of the metal layer is a metal material into which ruthenium does not diffuse (copper surface [116] – same materials and arrangement as disclosed in Applicant’s originally filed written description), 
Wherein in the act of embedding the Ruthenium the ruthenium is formed directly on the insulating layer of the side surface of the recess and on the metal layer of the bottom portion of the recess (Yu et al. ¶26 – the trench is filled from bottom up with Ru, thus depositing Ru on the sidewalls of the insulating/dielectric sidewall.)

Regarding claim 3, Yu et al. in view of Nakamura and/or Kim disclose a embedding method of Claim 2, wherein the material of the metal layer is selected from a group consisting of tungsten, copper, and ruthenium (Yu -¶25).



Regarding claim 8, Yu et al. in view of Nakamura and/or Kim disclose a embedding method of Claim 1, wherein the embedding ruthenium is performed without using an oxygen gas. (Yu et al. ¶28-33 – Oxygen gas is not used)

Regarding claim 9, Yu et al. in view of Nakamura and/or Kim disclose a embedding method of Claim 1, wherein the ruthenium-containing gas is  a gas containing one selected from a group consisting of Ru3(CO)12, (2,4-dimethylpentadienyl) (ethylcyclopentadienyl) ruthenium: (Ru(DMPD)(EtCp)), bis (2,4-dimethylpentadienyl) ruthenium: (Ru(DMPD)2), 4-dimethylpentadienyl (methylcyclopentadienyl) ruthenium: (Ru(DMPD)(MeCp)), bis (cyclopentadienyl) ruthenium: (Ru(C5H5)2), cis-dicarbonyl bis (5- methylhexane-2,4-dionate) ruthenium (II), and bis (ethylcyclopentadienyl) Ruthenium (II): Ru(EtCp)2  (Yu et al. ¶33)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Nakamura in view of Kim disclose in view of Khaderbad et al. (US 20190164817 A1)

Regarding claim 7, Yu et al. in view of Nakamura and/or Kim disclose a embedding method of Claim 1, further comprising removing a metal oxide formed on a surface of the metal layer before the embedding ruthenium.  At the time of the invention this type of cleaning step would be expected even though the document may be silent.  Removal of a oxide (i.e. native oxide) is a routine cleaning step which removes any native oxide that may have formed on the surface between  processing steps.  Native oxides generically increase resistance between metal layers, thus degrade the electrical contact.  As such one would generally perform a oxide removal step to clean and insure a quality electrical connection between metal layers.

	For support of this assertion of common knowledge in the art see Khaderbad et al. ¶70 and figure 25B which teaches the generic option of first cleaning the surfaces of underlying metal surfaces to remove native oxides before performing a bottom up filling of Ru in a trench.  
	In view if the Office’s Assertion and the supporting evidence as explicitly stated in Khadarbad et al., the cleaning step of removing a native oxide from a metal surface would be a obvious if not implicit steps to one of ordinary skill in the art at the time of the invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/9/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822